Exhibit 99.2 OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, 2008 2007 Assets Current assets Cash and cash equivalents $ 97,498 $ 209 Advance to related party 10,000 10,000 Total current assets 107,498 10,209 Total assets $ 107,498 $ 10,209 Liabilities and stockholders' deficit: Current liabilities Accounts payable and accrued liabilities $ 693,311 $ 591,482 Accounts payable and accrued liabilities – related parties 4,285 4,300 Bank loan and bank lines of credit 260,570 259,896 Accrued interest 85,512 84,628 Accrued interest- related parties 413,180 350,004 Cash advances – related parties 100,000 624,000 Notes payable – current portion – due to related parties, net 500,000 266,746 Notes payable - current portion, net 111,876 424,053 Total current liabilities 2,168,734 2,605,109 Long term portion of notes payable, net 388,139 96,739 Long term portion of notes payable – related parties, net 500,000 62,767 Total liabilities 3,056,873 2,764,615 Commitments and contingencies - - Stockholders' Deficiency Common stock, $0.01 par value, 300,000,000 and 50,000,000shares authorized; 4,019,914 and 2,598,914 shares (post split) issued and outstanding at March 31, 2008 and 2007, respectively. 40,196 26,509 Common stock subscribed 30,000 890,610 Additional paid in capital 11,788,809 9,676,602 Deficit accumulated in development stage (14,808,380 ) (13,348,127 ) Total stockholders' deficiency (2,949,375 ) (2,754,406 ) Total liabilities and stockholders' deficiency $ 107,498 $ 10,209 See notes to consolidated Financial Statements OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) From Inception For the Three (January 15, 1997) Months Ended Through March 31, March31, 2008 2007 2008 Revenue $ - $ - $ - Operating expenses: Selling, general and administrative expenses 430,126 121,599 7,471,266 Impairment of license agreement - - 1,701,936 Total operating expenses 430,126 121,599 9,173,202 Operating loss (430,126 ) (121,599 ) (9,173,202 ) Other (Income) expense: (Gain) loss on restructuring of debt (5,677,726 ) 113,294 (5,564,432 ) Interest (income) expense, net 6,707,853 110,240 11,199,610 Total other (income) expense 1,030,127 223,534 5,635,178 Income (loss) beforeIncometaxes (1,460,253 ) (345,133 ) (14,808,380 ) Provision for Income taxes - - - Net income (loss) $ (1,460,253 $ (345,133 ) $ (14,808,380 ) Net income (loss) per share (post split) - basic $ (0.50) $ (0.13 ) $ (8.34 ) Weighted average shares (post split) outstanding - basic 2,938,888 2,589,483 1,776,287 See notes to consolidated Financial Statements OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CASH FLOWS(unaudited) From Inception (January 15, 1997) Through For The Three Months Ended March 31, March 31, 2008 2007 2008 Cash flows from operating activities: Net income (loss) $ (1,460,253) $ (345,133 ) $ (14,808,380 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Non-cash compensation - 96,056 952,199 Amortization of discount on notes payable 6,476,682 - 8,424,899 Impairment of technology license - - 1,701,936 (Gain) loss on restructuring of debt (5,677,726 ) 113,287 (5,564,439 ) Changes in operating assets and liabilities: Advance receivable - - (10,000 ) Accounts payable and accrued liabilities 358,906 86,113 7,175,178 Net cash used in operating activities (302,391 ) (49,677 ) (2,128,607 ) Cash flows from investing activities: Cash portion of investment in technology license - - (6,000 ) Net Cash used in investing activities - - (6,000 ) Cash flows from financing activities: Proceeds from cash advances 102,000 74,000 726,000 Stock sold for cash - - 330,000 Principal payments on debt (2,320 ) (24,905 ) 257,579 Repayments from line of credit-net - (1,638 ) (76,448 ) Proceeds from notes payable 300,000 - 994,974 Net cash provided by financing activities 399,680 47,457 2,232,105 Net increase (decrease) in cash and cash equivalents 97,289 (2,220 ) 97,498 Cash and cash equivalents at beginning of period 209 29,500 - Cash and cash equivalents at end of period $ 97,498 $ 27,280 $ 97,498 See notes to consolidated Financial Statements OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (Continued) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 4,862 $ 6,201 $ 41,758 Taxes $ - $ - $ - Transactions not affecting cash: Amortization of discount on notes payable due to beneficial conversion feature $ 6,476,682 $ - $ 8,424,899 Common stock issued for services $ - $ 26,250 $ 130,375 Value of warrants issued for discount on accounts payable $ 129,278 $ - $ 314,296 Common stock issued for the conversion of preferred stock $ - $ - $ 355,000 Notes payable issued under restructure of debt $ - $ 7,284,998 $ 7,284,998 Common stock issued for technology license $ 890,610 $ - $ 1,641,936 Notes payable issued foraccrued liabilities $ - $ - $ 3,677,165 Impairment of technology license $ - $ - $ 616,908 Subscription of common stock for accrued liability $ 30,000 $ - $ 30,000 Issuance of common stock for cash, previously received $ 44,800 $ - $ 44,800 Gain from the restructuring of debt $ (5,677,726 ) $ - $ (5,677,726 ) See notes to consolidated Financial Statements OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 Preferred Stock Common Stock Common Total Stock Accumulated Stockholders Shares Value APIC Shares Value APIC Subscribed Deficit Equity Balance at January 15, 1997 (date of inception) - $ - $ - - $ - $ - $ - $ - $ - Contribution of assets and liabilities by founder 11,229 112 49,888 1,055,507 10,555 33,017 - - 93,572 Beneficial conversion feature of note payable for the year ended December 31, 1997 - 327,700 - - 327,700 Loss for the year ended December 31, 1997 - (1,366,300 ) (1,366,300 ) Balance as of December 31, 1997 11,229 $ 112 $ 49,888 1,055,507 $ 10,555 $ 360,717 $ - $ (1,366,300 ) $ (945,028 ) Beneficial conversion feature of note payable for the year ended December 31, 1998 - 43,000 - - 43,000 Loss for the year ended December 31, 1998 - (328,534 ) (328,534 ) Balance as of December 31, 1998 11,229 $ 112 $ 49,888 1,055,507 $ 10,555 $ 403,717 $ - $ (1,694,834 ) $ (1,230,562 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Issuance of 55,553 shares of common stock for technology license at $1.10 per share - - - 55,553 556 61,287 - - 61,843 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Beneficial conversion feature of note payable for the year ended December 31, 1999 - 12,000 - - 12,000 Loss for the year ended December 31, 1999 - (429,692 ) (429,692 ) Balance as of December 31, 1999 33,685 $ 336 $ 149,664 1,111,060 $ 11,111 $ 477,004 $ - $ (2,124,526 ) $ (1,486,411 ) Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 11,229 shares of convertible preferred stock at $4.45 per share to investors 11,229 112 49,888 - 50,000 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Beneficial conversion feature of note payable for the year ended December 31, 2000 - 30,302 - - 30,302 Loss for the year ended December 31, 2000 - (422,306 ) (422,306 ) Balance as of December 31, 2000 56,142 $ 560 $ 249,440 1,113,867 $ 11,139 $ 513,528 $ - $ (2,546,832 ) $ (1,772,165 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Issuance of1,055,507 shares of common stock at $2.24 per share in exchange for 2,500,000 shares in InVitro technology - - - 1,055,507 10,555 49,445 - - 60,000 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2,807 28 6,222 - - 6,250 Issuance of 60,665 shares of common stock at $2.24 per share for a technology license - - - 60,665 607 134,459 - - 135,066 Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 5,614 shares of convertiblepreferred stock at $4.45 per share to investors 5,614 56 24,944 - 25,000 Issuance of 7,018 shares of common stock at $2.24 per share to a consultant for services rendered - - - 7,018 70 15,555 - - 15,625 Value of 14,036 warrants issued to consultants - 15,500 - - 15,500 Beneficial conversion feature of note payable for the year ended December 31, 2001 - 25,000 - - 25,000 Loss for the year ended December 31, 2001 - (959,531 ) (959,531 ) Balance as of December 31, 2001 67,370 $ 672 $ 299,328 2,270,741 $ 22,707 $ 828,151 $ - $ (3,506,363 ) $ (2,355,505 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Issuance of 1,123 shares of convertible preferred stock at $4.45 per share to investors 1,123 11 4,989 - 5,000 Conversion of 11,229 shares convertible preferred stock into 44,915 shares of common stock at $2.24 per share (11,229 ) (112 ) (49,888 ) 44,915 449 49,551 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share (5,614 ) (56 ) (24,944 ) 11,229 112 24,888 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share (5,614 ) (56 ) (24,944 ) 11,229 112 24,888 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share (5,614 ) (56 ) (24,944 ) 11,229 112 24,888 - - - Conversion of 16,843 shares convertible preferred stock into 33,686 shares of common stock at $2.24 per share (16,843 ) (56 ) (74,832 ) 33,686 337 74,663 - - 112 Conversion of 16,843 shares convertible preferred stock into 33,686 shares of common stock at $2.24 per share (16,843 ) (168 ) (74,832 ) 33,686 337 74,663 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share (5,614 ) (168 ) (24,944 ) 11,229 112 24,888 - - (112 ) Conversion of 1,123 shares convertible preferred stock into 2,246 shares of common stock at $2.24 per share (1,122 ) (11 ) (4,989 ) 2,246 22 4,978 - - - Beneficial conversion feature of note payable for the year ended December 31, 2002 - 1,175,356 - - 1,175,356 Loss for the year ended December 31, 2002 - (3,061,599 ) (3,061,599 ) Balance as of December 31, 2002 - $ - $ - 2,430,190 $ 24,300 $ 2,306,914 $ - $ (6,567,962 ) $ (4,236,748 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Beneficial conversion feature of note payable for the year ended December 31, 2003 - 29,401 - - 29,401 Loss for the year ended December 31, 2003 - (540,986 ) (540,986 ) Balance as of December 31, 2003 - $ - $ - 2,430,190 $ 24,300 $ 2,336,315 $ - $ (7,108,948 ) $ (4,748,333 ) Issuance of 1,404 shares of common stock at $2.24 to a consultant for services rendered - - - 1,404 14 3,111 - - 3,125 Issuance of 1,404 shares of common stock at $2.24 to a consultant for services rendered - - - 1,404 14 3,111 - - 3,125 Value of 26,107 warrants issued to consultants - 93,000 - - 93,000 Beneficial conversion feature of note payable for the year ended December 31, 2004 - 17,149 - - 17,149 Loss for the year ended December 31, 2004 - (1,252,796 ) (1,252,796 ) Balance as of December 31, 2004 - $ - $ - 2,432,998 $ 24,328 $ 2,452,686 $ - $ (8,361,744 ) $ (5,884,730 ) Issuance of 134,746 shares of common stock at $2.24 for a technology license - - - 134,746 1,347 298,653 - - 300,000 Issuance of 6,661 shares at $3.74 per share for cash - - - 6,661 67 24,933 - - 25,000 Beneficial conversion feature of note payable for the year ended December 31, 2005 - 72,000 - - 72,000 Loss for the year ended December 31, 2005 - (1,141,448 ) (1,141,448 ) Balance as of December 31, 2005 - $ - $ - 2,574,405 $ 25,742 $ 2,848,272 $ - $ (9,503,192 ) $ (6,629,178 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Issuance of 4,913 pursuant to an antidilution agreement - - - 4,913 49 (49 ) - - - Issuance of 1,235 pursuant to an antidilution agreement - - - 1,235 12 (12 ) - - - Issuance of 1,235 pursuant to an antidilution agreement - - - 1,235 12 (12 ) - - - Issuance of 1,235 pursuant to an antidilution agreement - - - 1,235 12 (12 ) - - - Issuance of 3,706 pursuant to an antidilution agreement - - - 3,706 37 (37 ) - - - Issuance of 3,706 pursuant to an antidilution agreement - - - 3,706 37 (37 ) - - - Issuance of 1,235 pursuant to an antidilution agreement - - - 1,235 12 (12 ) - - - Issuance of 225 pursuant to an antidilution agreement - - - 225 2 (2 ) - - - Beneficial conversion feature of note payable for the year ended - 4,000 - - 4,000 Loss for the year ended December 31, 2006 - (1,076,266 ) (1,076,266 ) Balance at December 31, 2006 - $ - $ - 2,591,895 $ 25,915 $ 2,852,099 $ - $ (10,579,458 ) $ (7,701,444 ) Issuance of 7,018 shares at $3.74 per share for services rendered - - - 7,018 70 26,179 - - 26,249 Issuance of 25,989 shares for $3.74 per share for licensing agreement - - - 25,989 262 96,947 - - 97,209 Issuance of 25,989 shares for $3.74 per share for licensing agreement - - - 25,990 262 96,947 - - 97,209 119,053 shares to be issued at $0.37 per share for license agreement - 445,305 - 445,305 119,053 shares to be issued at $0.37 per share for license agreement - 445,305 - 445,305 Beneficial conversion feature of note payable for the year ended December 31, 2007 - 6,604,430 - - 6,604,430 Loss for the year months ended December 31, 2007 - (2,768,669 ) (2,768,669 ) Balance at December 31, 2007 - $ - $ - 2,650,892 $ 26,509 $ 9,676,602 $ 890,610 $ (13,348,127 ) $ (2,754,406 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIENCY (unaudited) FROM DATE OF INCEPTION (JANUARY 15, 1997) TO MARCH 31, 2008 (Continued) Issuance of 119,053 shares of common stock, previously accrued - - - 119,053 1,191 444,114 (445,305 ) - - Issuance of 119,053 shares of common stock, previously accrued - - - 119,053 1,191 444,114 (445,305 ) - - 1,055,508 shares to be issued for services, previously accrued - 30,000 - 30,000 Issuance of 1,055,507 shares of common stock for cash - - - 1,055,507 10,555 34,255 - - 44,810 Issuance of 75,000 shares of common stock for notes payable - - - 75,000 750 3,000 - - 3,750 Value of 70,180 warrants issued for discount on accounts payable during the three months ended March 31, 2008 - 129,278 - - 129,278 Value of 15,000 warrants issued pursuant to debt agreement during the three months ended March 31, 2008 - 38,240 - - 38,240 Beneficial conversion feature for the three months March 31, 2008 - 1,019,206 - - 1,019,206 Income for the three months ended March 31, 2008 - (1,460,253) (1,460,253) Balance at March 31, 2008 - $ - $ - 4,019,505 $ 40,196 $ 11,788,809 $ 30,000 $ (14,808,380 ) $ (2,949,375 ) OMNIMMUNE CORP. (A DEVELOPMENT STAGE ENTERPRISE) NOTES
